 



EXHIBIT 10(b)

As of April 17, 2005

Mr. Peter E. Murphy
1306 Wentworth Avenue
Pasadena, California 91106

Dear Peter:

This letter confirms the terms of your continuing employment by The Walt Disney
Company (the “Employer”) following the restructuring of your duties as an
employee of the Employer.



1.   Resignation as an Officer       Effective as of the date hereof, you hereby
resign as an officer of the Employer and as an officer and director of any of
the Employer’s subsidiaries for which you serve in such capacity.
Notwithstanding such resignation, you shall continue as an employee of the
Employer for the period and on the terms set forth in this letter agreement (the
“Agreement”).   2.   Term of Employment       You shall continue to serve the
Employer as an employee from the date hereof through April 1, 2007 or such
earlier date as this Agreement shall terminate in accordance with its terms (the
“Term”).   3.   Duties      (a)  During the Term, you shall serve as a senior
advisor to the Chief Executive Officer of the Employer (and to any other
high-level senior executive of the Employer that the Chief Executive Officer
shall specify) with respect to long-term strategic and technological trends and
other projects at a comparably high level as the Chief Executive Officer shall
reasonably specify from time to time. During the period through March 31, 2006
(the “Initial Service Period”), you shall be employed on an exclusive full-time
basis (i.e. 40 hours per week) pursuant to which you shall devote all of your
business time to the performance of your duties hereunder. From and after
April 1, 2006 and through April 1, 2007, you shall be employed, on a basis
equivalent to 75% of full time (i.e., thirty (30) hours

 



--------------------------------------------------------------------------------



 



    per week); provided however, that such services shall continue to be
provided on an exclusive basis.      (b)  Notwithstanding the time commitments
set forth in paragraph 3(a) hereof, you shall be permitted to search for
alternative employment, including making trips to prospective employers and
arranging interviews, etc., to the extent you reasonably deem necessary,
provided that you shall notify Employer, if practicable, of any significant
unavailability anticipated to result therefrom (it being understood that an
inadvertent failure to do so shall not constitute a breach hereof by you).
Employer shall timely advise you as to whether any such travel or interview
arrangement should be rescheduled in order for you to continue to provide
time-sensitive, critical or valuable work for Employer required by it on a
“first priority” basis, it being understood, however, that Employer shall also
endeavour, upon any request by you, to reschedule your work assignments to allow
travel and interview arrangements to be made by you, provided that Employer
shall not be required to reschedule any work which it reasonably believes must
be done on a time-sensitive, “first-priority” basis.      (c)  Employer shall
provide you with an office appropriate to your seniority for your use during the
Term, the location of which shall be on the Walt Disney Studios lot but which
shall otherwise be determined by Employer in its sole discretion. You shall also
be entitled to the continued use of your existing two assistants, who shall be
provided by Employer, at their current salaries and with their current benefits;
provided that if any such assistant leaves, you will be provided with a
replacement.      (d) You shall observe all reasonable rules and regulations
adopted by Employer in connection with the operation of its business
communicated to you in writing, including but not limited to the standards and
policies set forth in “The Walt Disney Company and Associated Companies
Standards of Business Conduct” booklet, and carry out to the best of your
ability all instructions of Employer.   4.   Salary       During the Initial
Service Period, you shall receive a salary at a weekly rate of $18,269.23.
Following the Initial Service Period, you shall receive a salary at a weekly
rate of $9,615.39. Salary payments shall be made in accordance with Employer’s
then prevailing payroll policy. Except as expressly provided in paragraph 5, you
will not be entitled to a bonus for the Employer’s fiscal year 2005 or any
period thereafter.   5.   Incentive Compensation.      (a)  To the extent the
Compensation Committee of the Board of Directors (the “Committee”) determines
that all of the performance targets previously established for fiscal year 2005
applicable to the top 5 executives of the

 



--------------------------------------------------------------------------------



 



    Employer are attained, you shall receive a bonus for fiscal year 2005
(payable at the same time as annual bonuses for the 2005 fiscal year are payable
to employees generally) in an amount equal to $775,000. Notwithstanding the
foregoing, such amount shall be subject to reduction in the event Employer does
not meet all of the performance targets and Employer awards annual bonuses for
the 2005 fiscal year based on some, but not all, of such performance targets
having been met (excluding any goals based on personal performance) as follows:
Your $775,000 bonus will be reduced by no greater percentage than the average
percentage decrease in any bonuses awarded to the executive officers of Employer
(as compared to target bonuses) resulting from any such performance targets not
being met.      (b)  All unexercised or unvested stock options and restricted
stock units and the LTIP Award (as defined below) previously granted to you by
Employer shall continue to be in effect in accordance with their respective
terms (except as modified herein) and the terms of the applicable stock
incentive plan of Employer during and following the Term (i.e., you shall
continue to have the status of employee of Employer for the purposes of your
stock options, restricted stock units and LTIP Award until the expiration or
earlier termination of the Term and shall have all rights generally afforded
under any such plan or award in respect of such options, restricted stock units
and LTIP Award, including, without limitation, any accelerated vesting to the
extent provided upon the occurrence of a termination of employment following a
change of control or in the event of death or disability).      (c)  Subject to
paragraph 8(b) hereof, with respect to the currently outstanding 125,000
performance-based long-term incentive units granted to you on April 24, 2002
(the “LTIP Award”), if the Committee determines that the performance criteria
applicable to such LTIP Award are satisfied (using the same performance criteria
applicable to all executives granted comparable performance-based awards on such
date), you shall become vested at that time in that number of such outstanding
long-term incentive units determined by multiplying 125,000 by the Pro-Ration
Fraction. The Pro-Ration fraction shall mean a fraction (not greater than one),
the numerator of which is the number of days that elapse from April 24, 2002 to
the date your employment with the Employer terminates, and the denominator of
which is the number of days from April 24, 2002 to the last day of the calendar
month in which the Committee determines whether the applicable performance
criteria have been satisfied (which shall not be later for your award than the
date of determination made for the other performance-based stock units granted
at the same time). Such determination is expected to be made no later than
December 31, 2006.      (d)  Upon termination of this Agreement for any reason
other than “for cause” pursuant to paragraph 8(b) hereof, you shall immediately
vest irrevocably with respect to all of the 39,880 restricted stock units
previously granted to you in connection with annual bonuses to the extent they
shall not have vested

 



--------------------------------------------------------------------------------



 



    previously and such restricted stock units shall be paid to you no later
than 30 days following the date of vesting, and you will also receive the
Severance Payment as defined in, and calculated in accordance with, paragraph
8(c) hereof, subject to execution of the Mutual General Release as provided in
paragraph 10 hereof.   6.   Expenses       To the extent you incur necessary and
reasonable business expenses in the course of your employment hereunder, you
shall be reimbursed for such expenses in accordance with Employer’s policies
currently in effect for the highest levels of executives regarding reimbursement
of such business expenses, except to the extent any such policies applicable to
the highest levels of executives of Employer are changed generally.   7.   Other
Benefits       You shall be entitled to the same benefits (including automobile
and Family Income Assurance) to which you were entitled as an employee of
Employer immediately prior to the execution of this Agreement, including,
without limitation, health insurance, pension (qualified and supplemental) and
401(k) plan, subject to any changes in such benefits that apply generally to all
similarly situated employees of the Employer who are eligible to participate in
the applicable plan, program or arrangement, and subject, further, to your
compliance with the terms of paragraph 3 hereof. In addition, you will be
entitled to outplacement benefits in accordance with Employer’s policies as in
effect from time to time.   8.   Early Termination      (a)  Notwithstanding
anything else contained herein to the contrary, the Term may be terminated
earlier than the date specified in paragraph 1 hereof (A) by the Employer upon
(i) written notice of termination for “good cause” under paragraph 8(b) hereof,
which notice shall be effective immediately upon delivery to you, or (ii) as
provided in paragraph 8(d) or 8(e) hereof, or (B) by you, for any reason or no
reason, on not less than 15 days advance written notice to Employer.     
(b)  For purposes of this Agreement, good cause shall mean gross negligence,
gross misconduct, willful gross neglect or malfeasance; provided, however, that
in no event shall gross negligence be asserted by Employer against you or with
respect to any matter arising out of the quality or quantity of your work. Upon
any termination for good cause, all obligations of Employer hereunder shall,
notwithholding any other term or provision hereof, immediately terminate,
including, without limitation, all claims for any further payments hereunder or
rights with respect to any stock option or restricted stock unit award (whether
performance-based or bonus related) previously granted to you, except

 



--------------------------------------------------------------------------------



 



    for Employer’s obligation to pay you all earned but unpaid salary and
unconditionally accrued benefits as of the date of termination (including,
without limitation, outstanding reimbursements for business expenses in
accordance with Employer’s policies).      (c)  In the event that you complete
the Term or you elect to terminate your employment hereunder upon not less than
15 days written notice to Employer, or your employment hereunder terminates for
any other reason, other than by Employer for “good cause” pursuant to paragraph
8(b) hereof, then, subject to your (or your estate) executing the release
referred to in paragraph 10 hereof, you shall be entitled to receive a lump sum
payment in the amount determined as follows: If such termination is effective on
or before March 31, 2006, you shall receive $950,000. If your termination is
effective after March 31, 2006, you shall receive a lump sum payment calculated
by subtracting (A) an amount equal to $9,615 multiplied by the number of weeks
after March 31, 2006 through the date upon which your employment terminates,
from (B) $950,000 (the “Severance Payment”).      (d)  In the event of your
death during the term hereof, your employment under this Agreement shall
terminate and Employer shall be obligated to pay your estate or legal
representative the salary provided for herein to the extent earned by you prior
to such event and to receive the Severance Payment subject to execution of the
release as provided for in paragraph 10 hereof. In the event you are unable to
perform the services required of you hereunder as a result of any disability and
such disability continues for a period of one hundred twenty (120) or more
consecutive days or an aggregate of one hundred eighty (180) or more days during
any twelve (12) month period during the term hereof, then at any time
thereafter, but during the term of such disability or the term of any subsequent
disability in excess of the foregoing maximum periods, Employer shall have the
right to terminate your employment hereunder. Unless and until so terminated,
during any period of disability during which you are unable to perform the
services required of you hereunder, your salary hereunder shall be payable to
the extent of, and subject to, Employer’s policies and practices then in effect
with regard to sick leave and disability benefits. In the case of death or
disability, as the case may be, your estate or you shall also be entitled to
employee welfare benefits in accordance with and subject to the terms of the
relevant plans and programs of Employee unconditionally earned or accrued to you
at the time of your death or disability, and reimbursement for all unpaid
business expenses in accordance with Employer’s policies. In addition, for the
avoidance of doubt, you or your estate shall be entitled to all rights available
to you or your estate with respect to any stock option grants and restricted
stock units (whether performance-based or bonus related) to you to the full
extent provided in the applicable plans pursuant to which such awards were made
or in the terms of such awards themselves.

 



--------------------------------------------------------------------------------



 



   (e)  In the event that you fail to comply with reasonable written
instructions (which may be the same instruction given more than once) from
Employer’s Chief Executive Officer regarding the performance of your duties
hereunder (which instructions are not inconsistent with any of such duties),
Employer may thereafter provide written notice to you specifying in reasonable
detail the basis upon which it believes such failure to perform or comply with
such instructions has occurred. If such instructions are not performed or
complied with within ten business days of receipt by you of such notice (or if
other mutually acceptable accommodation with respect thereto is not achieved in
such period), Employer may at any time thereafter elect to terminate your
employment hereunder upon three (3) business days notice to you. In such event
you shall be entitled to receive all of the payments and benefits to which you
would be entitled in the event of a termination of employment by you as of that
date pursuant to, and subject to, the terms and provisions of paragraph 8(c)
hereof.      (f)  Notwithstanding any other term or provision hereof, in no
event shall the termination of your employment hereunder for any reason
including termination for cause pursuant to paragraph 9(b) hereof, result in the
loss by you of any right which you now have or may hereafter have to claim a
defense and/or indemnity for liabilities to third parties in connection with
your activities as an employee of Employer pursuant to the terms of any
applicable statute, under any insurance policy, pursuant to the certificate of
incorporation or bylaws or established policies of Employer or any affiliate
thereof or pursuant to written agreement expressly providing for such indemnity
between you and Employer or any affiliate thereof. In addition, you will
continue to be covered under Employer’s directors and officers insurance
coverage for so long as such coverage is maintained by Employer during the Term,
subject to applicable policy terms and conditions and restrictions, it being
understood that the foregoing is not intended to, and shall not, limit any other
rights of any nature to insurance coverage or indemnification that you may have
at any time, whether before, during or after the Term, including, without
limitation, any such rights you have under Employer’s current indemnification
agreement with you.   9.   Protection of Employer’s Interests      (a)  During
the Term, you will not compete in any manner, directly or indirectly, whether as
a principal, employee, agent or owner, with Employer or any affiliate thereof,
except that the foregoing will not prevent you from holding at any time less
than 5% of the outstanding capital stock of any company whose stock is publicly
traded. You recognize that your services hereunder are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages,
and in the event of a breach of this paragraph 9(a) by you, Employer shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of injunction and any other legal or equitable remedies.

 



--------------------------------------------------------------------------------



 



   (b)  To the extent permitted by law, all rights worldwide with respect to any
and all intellectual or other property of any nature produced, created or
suggested by you during the Term resulting from your services shall be deemed to
be a work made for hire and shall be the sole and exclusive property of
Employer. You agree to execute, acknowledge and deliver to Employer at
Employer’s request, such further documents consistent herewith as Employer finds
appropriate to evidence Employer’s rights in such property. Any confidential
and/or proprietary information of Employer or any affiliate thereof shall not be
used by you or disclosed or made available by you to any person except as
required in the course of your employment, and upon expiration or earlier
termination of the Term, you shall return to Employer all such information that
exists in written or other physical form (and all copies thereof) under your
control. Without limiting the generality of the foregoing, you acknowledge
signing and delivering to Employer The Walt Disney Company and Associated
Companies Confidentiality Agreement and The Walt Disney Company and Associated
Companies Statement of Policy Regarding Conflicts of Interest and Business
Ethics and Questionnaire Regarding Compliance and you agree that all terms and
conditions contained therein, and all of your obligations and commitments
provided for therein, shall be deemed, and hereby are, incorporated into this
Agreement as if set forth in full herein. The provisions of this paragraph 9
shall survive the expiration or earlier termination of this Agreement.   10.  
Mutual General Release       You and the Company each agree to execute, on or
within three (3) business days following the last day of the Term hereof, the
Mutual General Release attached hereto as Exhibit A; provided, however, that if
your employment is terminated by Employer under paragraph 8(b) hereof for “good
cause,” neither party shall be required to execute such release.   11.  
Confidential Information       You understand and agree that in the course of
your employment with the Employer, you have acquired and/or had access to
confidential information, trade secrets, proprietary data and/or non-public
information concerning the business, professional and/or personal affairs,
activities and operations of the Employer, the Employer’s subsidiaries and
affiliates and/or the officers, employees and/or representatives of any of them
(collectively, the “Employer Companies”) and the Employer Companies’ plans,
methods of doing business and practices and procedures, as well as confidential
information disclosed to any of the Employer Companies from time to time by
third parties, any or all of which (the “Information”) You understand and agree
that it would be extremely damaging to the Employer Companies if the Information
were disclosed to a competitor or made available to any other person or
corporation. You understand and agree that the Information has been divulged to
you in

 



--------------------------------------------------------------------------------



 



    confidence, and you further understand and agree that you have obtained the
Information in a fiduciary relationship of trust and confidence, that you will
keep the Information strictly and completely secret and confidential for all
time, both now and hereafter, and that you will not disclose in any way,
directly or indirectly, or otherwise use for your benefit or for the benefit of
any third party any part or all of the Information. In addition, you agree to
continue to honor all confidentiality commitments to the Employer known to him
to any third parties. The obligations of this paragraph 11 not to disclose the
Information shall not apply to (i) information that is or becomes known to the
public other than directly or indirectly by you in violation of your
confidentiality obligations to Employer, (ii) to the extent necessary to defend
your rights under this Agreement or (iii) to the extent that you are required by
law to respond to any demand for the Information from any court, governmental
entity or governmental agency. If you are required by law to so respond, you
agree to provide the Employer with prompt notice thereof so that the Employer
may seek a protective order or other appropriate remedy, and in any proceeding
to defend any of your rights under this Agreement, you agree at Employer’s sole
cost and expense to seek a protective order as reasonably requested by Employer.
In view of the nature of your employment and the information and trade secrets
that you have received during the course of your employment, you also agree that
the Employer would be irreparably harmed by any violation or threatened
violation of this paragraph and that, therefore, the Employer shall be entitled
to an injunction prohibiting you from any violation or threatened violation of
this Agreement. The undertakings set forth in this paragraph 11 shall survive
the termination of other arrangements contained in this Agreement. You agree
that, on or prior to seven (7) days from the date of which the Term hereof ends,
you shall turn over to the Employer all files, memoranda, records, credit cards
and other documents and physical or personal property that you have received
from the Employer or that you generated in connection with your employment by
the Employer or that are the property of the Employer, except that you may
retain the personal and office computers, that have been made available for your
use after any information related to the Employer has been removed therefrom.  
12.   Post-Termination Obligations       After the termination of your
employment hereunder for any reason whatsoever you shall not either alone or
jointly, with or on behalf of others, either directly or indirectly, whether as
principal, partner, agent, shareholder, director, employee, consultant or
otherwise, at any time during a period of two years following such termination,
solicit the employment or engagement of, or otherwise entice away from the
employment of Employer or any affiliated entity, either for your own account or
for any other person, firm or company, any person (other than your two current
assistants or any replacement assistant) who is employed by Employer or any such
affiliated entity, whether or not such person would commit any breach of his
contract of employment by reason of his leaving the service of Employer or any
affiliated entity.

 



--------------------------------------------------------------------------------



 



13.   Entire Agreement; Amendments; Waiver, Etc.      (a)  This Agreement
supersedes all prior or contemporaneous agreements and statements, whether
written or oral, concerning the terms of your employment, and no amendment or
modification of this Agreement shall be binding against your or Employer unless
set forth in a writing signed by both you and Employer and delivered to you. No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.  
   (b)  Nothing herein contained shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any statute,
law, ordinance, regulation or wage guideline which may be in effect at any time
or from time to time, payment of the maximum amount then allowed thereby shall
constitute full compliance by Employer with the payment requirements of this
Agreement.      (c)  This Agreement does not constitute a commitment of Employer
with regard to your employment, express or implied, other than to the extent
expressly provided for herein. Upon termination of this Agreement, it is the
contemplation of both parties that your employment with Employer shall cease,
and that neither Employer nor you shall have any obligation to the other with
respect to continued employment. In the event that your employment continues for
any period of time following the stated expiration date of this Agreement,
unless and until agreed to in a new subscribed written document, such employment
or any continuation thereof is “at will,” and may be terminated without
obligation at any time by either party’s giving notice to the other.     
(d)  This Agreement shall be governed by and construed in accordance with the
laws of the State of California. In accordance with the Immigration Reform and
Control Act of 1986, employment hereunder is conditioned upon satisfactory proof
of your identity and legal ability to work in the United States.      (e)  To
the extent permitted by law, you will keep the terms of this Agreement
confidential, and you will not disclose any information concerning this
Agreement to anyone other than your immediate family and professional
representatives (provided they also agree to keep the terms of this Agreement
confidential).

 



--------------------------------------------------------------------------------



 



14.   Excise Tax Limit       In the event that the all payments and the value of
any other benefits received or to be received by you hereunder would result in
all or a portion of such payments and benefits being subject to excise tax under
Section 4999 of the Code, then your payments hereunder shall be either (A) the
full amount thereof or (B) such lesser amount that would result in no portion of
the payments being subject to excise tax under Section 4999 of the Code (the
“Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable Federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by you , on an after-tax basis, of the
greatest amount of the payment notwithstanding that all or some portion of the
payment may be taxable under Section 4999 of the Code. All determinations
required to be made under this Section 14 shall be made by
PricewaterhouseCoopers or any other nationally recognized accounting firm which
is Employer’s outside auditor immediately prior to the event triggering the
payments that are subject to the Excise Tax, which firm must be reasonably
acceptable to you (the "Accounting Firm"). You and Employer or your or
Employer’s respective advisors shall have a right of reasonable consultation
with such auditors regarding any determinations pursuant to this paragraph 14.
Employer shall cause the Accounting Firm to provide detailed supporting
calculations of its determinations to Employer and you. Notice must be given to
the Accounting Firm within fifteen (15) business days after an event entitling
you to a payment under this Agreement. All fees and expenses of the Accounting
Firm shall be borne solely by Employer. The Accounting Firm’s determinations
must be made with substantial authority (within the meaning of Section 6662 of
the Code). For the purposes of all calculations under Section 280G of the Code
and the application of this paragraph 16, Company and you hereby elect and agree
to make all determination as to present value using 120 percent of the
applicable Federal rate (determined under Section 1274(d) of the Code)
compounded semiannually, as in effect on the date of this Agreement. Employer
agrees to reimburse you (on an after-tax basis) for your reasonable legal and
other professional expenses of pursuing any reasonable contest, claim or cause
of action (including any claim of tax refund) on your own behalf that may arise
(notwithstanding the application of the foregoing provisions of this paragraph
16) as a result of (i) the Internal Revenue Service seeking to impose an Excise
Tax on you or (ii) Employer (or any successor) withholding or seeking to
withhold any Excise Tax from any payment or benefit to you without your consent;
provided, however, reimbursement will only be provided under this subsection
(ii) if you prevail (excluding a settlement).   15.   Arbitration       The
parties agree that any and all disputes, claims or controversies arising out of
or relating to this Agreement that are not resolved by their mutual agreement
shall be submitted to final, binding and confidential arbitration before the
Judicial Arbitration and Mediation Service (“JAMS”), or its successor, pursuant
to the

 



--------------------------------------------------------------------------------



 



                 United States Arbitration Act, 9 U.S.C. Sec. 1 et seq. Either
party may commence the arbitration process called for in this Agreement by
filing a written demand for arbitration with JAMS, with a copy to the other
party. The arbitration will be conducted in accordance with the provisions of
JAMS’ Streamlined Arbitration Rules and Procedures in effect at the time of
filing of the demand for arbitration. The parties will cooperate with JAMS and
with one another in selecting an arbitrator from a JAMS’ panel of neutrals and
in scheduling the arbitration proceedings. The parties covenant that they will
participate in the arbitration in good faith, and that they will share equally
in its costs, except that the prevailing party shall be entitled to be
reimbursed for its costs and reasonable outside attorney fees. The provisions of
this paragraph 15 may be enforced by any court of competent jurisdiction, and
the party seeking enforcement shall be entitled to an award of all costs, fees
and expenses, including reasonable outside attorneys’ fees arising from the
enforcement proceeding, to be paid by the party against whom enforcement is
ordered. Notwithstanding the foregoing, if a party, in its sole discretion,
deems it necessary to protect any of its rights and interests pending
arbitration, then such party may, at any time, seek preliminary equitable relief
from a court of competent jurisdiction in aid of arbitration.       NOTICE: By
signing this Agreement you are agreeing to have all disputes, claims or
controversies arising out of or relating to this Agreement decided by neutral
arbitration, and you are giving up any rights you might possess to have those
matters litigated in a court or jury trial. By signing this Agreement you are
giving up your judicial rights to discovery and appeal except to the extent that
they are specifically provided for under this Agreement. If you refuse to submit
to arbitration after agreeing to this provision, you may be compelled to
arbitrate under federal or state law. Your agreement to this arbitration
provision is voluntary. You acknowledge and agree that you have read and
understand the foregoing.   16.   Notices     All notices that either party is
required or may desire to give the other shall be in writing and given either
personally or by depositing the same in the United States mail addressed to the
party to be given notice as follows:  
  
  To Employer:       500 South Buena Vista Street
Burbank, California 91521
Attn:Executive Vice President and General Counsel  

  To you:   at the address shown for you on the first page hereof.  

Either party may by written notice designate a different address for giving of
notices. The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 



--------------------------------------------------------------------------------



 



17.   Headings       The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement.

If the foregoing accurately reflects our mutual agreement, please sign where
indicated.

              THE WALT DISNEY COMPANY  
/s/ Peter E. Murphy
  By:   /s/ Robert A. Iger
 
       
Peter E. Murphy
       

     
Dated: May 10, 2005
  Dated: May 10, 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT A

MUTUAL GENERAL RELEASE

WHEREAS, Peter E. Murphy (hereinafter referred to as “Executive”) and The Walt
Disney Company (hereinafter referred to as “Company”) are parties to an
Employment Agreement , dated May 10, 2005 (the “Employment Agreement”), which
provided for Executive’s employment with Company on the terms and conditions
specified therein; and

WHEREAS, pursuant to paragraph 10 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

1. (a) Upon the later of (i) the execution hereof by Company and Executive, and
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in paragraph 14
hereof, Company shall make a payment for the full amount of the Severance
Payment (as defined in paragraph 8(c) of the Employment Agreement, less amounts
required to be withheld by law or authorized by Executive to be withheld. Such
payment shall be made by check payable to Executive. The covenants and
commitments of Employer referred to herein (including, specifically, but without
limitation, any and all benefits conferred upon Executive pursuant to the
Employment Agreement) shall be in lieu of and in full and final discharge of any
and all obligations to Executive for compensation, severance payments, or any
other expectations of payment, remuneration, continued coverage of any nature or
benefit on the part of Executive arising out of or in connection with
Executive’s employment with Company, or under any agreement, arrangement,
commitment, plan, program, practice or policy of Company, or otherwise, other
than as expressly provided in the Employment Agreement.

(b) Notwithstanding any other term or provision hereof, Executive shall be
entitled to such rights as are vested in Executive as of the last day of his
employment under the Employment Agreement or as are provided in the Employment
Agreement (including, without limitation, his home and office computers provided
by Company and unreimbursed business expenses and employment benefits as
provided for in the Employment Agreement, under and subject to the terms of
(i) any applicable retirement plan to which Executive may be subject, (ii) any
applicable stock incentive plan of Company to which Executive may be subject,
(iii) any right which Executive now has or may hereafter have to claim a defense
and/or indemnity for liabilities to third parties in connection with his
activities as an employee of Company or any of its affiliates pursuant to the
terms of any applicable statute, under any insurance policy, pursuant to

 



--------------------------------------------------------------------------------



 



the certificate of incorporation or bylaws or established policies of Company or
any affiliate thereof or pursuant to written agreement, if any, expressly
providing for such indemnity between Executive and Company or any affiliate
thereof, and (iv) any other applicable employee welfare benefit plans to which
Executive may be subject. Further, Executive shall be entitled to such
continuation of health care coverage as is required under, and subject to,
applicable law, of which Executive shall be notified in writing after the
Termination Date, provided Executive timely exercises Executive’s rights in
accordance therewith. Executive understands and acknowledges that all payments
for any such continued health care coverage he may elect will be paid by him.

2. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

3. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

4. Excluding enforcement of the covenants, promises or rights reserved herein on
in the Employment Agreement, Executive hereby irrevocably and unconditionally
releases, acquits and forever discharges Company and each of Company’s owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, divisions, subsidiaries, affiliates (and
agents, directors, officers, employees, representatives and attorneys of such
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them (collectively “Company
Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort or any legal restrictions on Company’s right to terminate employees, or
any Federal, state or other governmental statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Federal Age Discrimination In Employment Act of 1967, as amended,
and the California Fair Employment and Housing Act that Executive now has, or
has ever had, or ever will have, against each or any of the Releasees, by reason
of any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of Executive’s execution hereof (any of the
foregoing being an “Executive Claim” or, collectively, the “Executive Claims”).

 



--------------------------------------------------------------------------------



 



5. Executive expressly waives and relinquishes all rights and benefits afforded
by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Thus, notwithstanding the provision of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.

6. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns, legal representatives and successors in interest (“Executive
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort, that Company now
has, or has ever had, or ever will have, against Executive and/or the Executive
Releasees, by reason of any and all acts, omissions, events, circumstances or
facts existing or occurring up through the date of Company’s execution hereof,
that directly or indirectly arise out of, relate to, or are connected with,
occasioned by, involve information obtained in connection with, or as a result
of, or have any nexus of any nature whatsoever with, Executive’s services to, or
employment by Company or any affiliate thereof or the termination of Executive’s
employment (hereinafter referred to as a “Claim” or collectively, the “Claims”);
provided, however, that, notwithstanding any other term or provision hereof, any
Claim or Claims rising out of, or resulting from, in part or whole, (i) any
illegal or fraudulent act(s) or illegal or fraudulent omission(s) to act of
Executive or (ii) any action(s) or omission(s) to act which would constitute
self-dealing or a breach of Executive’s confidentiality obligations to Company
or any affiliate thereof, or a breach of The Walt Disney Company and Associated
Companies Confidentiality Agreement executed by Executive, are hereby expressly
excluded in their entirety from the foregoing release, acquittal and discharge
and are unaffected thereby (any Claim or Claims not so excluded pursuant to this
proviso being hereinafter referred to as a “Company Claim” or, collectively, as
the “Company Claims”).

 



--------------------------------------------------------------------------------



 



7. Except as expressly reserved herein, Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code
Section 1542 and does so understanding and acknowledging the significance of
such specific waiver of Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, Company expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all Company Claims that Company does not know or suspect to exist in
Company’s favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such Company Claim or Company Claims.

8. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.

9. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel, The Walt Disney Company, 500 South Buena Vista Street,
Burbank, California 91521. For this revocation to be effective, written notice
must be received by Mr. Braverman no later than the close of business on the
seventh day after Executive signs this Agreement. If Executive revokes the
waiver of his rights under the Age Discrimination In Employment Act of 1967, as
amended, Company shall have no obligations to Executive hereunder, and this
Agreement and the Employment Agreement shall have no further force and effect.

10. Executive and Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Company Releasees or of the
Executive Releasees with regard to the subject matter, basis or effect of this
Agreement or otherwise.

11. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any Company
Releasee or Executive Releasee has acted wrongfully or that Company or Executive
has any rights whatsoever against any of the Company Releasees or Executive

 



--------------------------------------------------------------------------------



 



Releasees except as specifically set forth herein, and each of the Company
Releasees and Executive Releasees specifically disclaims any liability to any
party for any wrongful acts. Executive represents that Executive has not filed
any complaints or charges or lawsuits of any kind whatsoever against any of the
Company Releasees with any governmental agency or any court with regard to the
Executive Claim(s) and further represents and agrees that Executive will not do
so at any time hereafter with regard to any Executive Claim(s); provided,
however, that this shall not limit Executive from filing a lawsuit for the sole
purpose of enforcing Executive’s rights under this Agreement. Company represents
that Company has not filed any complaints or charges or lawsuits of any kind
whatsoever against any of the Executive Releasees with any governmental agency
or any court with regard to the Company Claim(s) and further represents and
agrees that Company will not do so at any time hereafter with regard to any
Company Claim(s); provided, however, that this shall not limit Company from
filing a lawsuit for the sole purpose of enforcing Company’s rights under this
Agreement.

12. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior

 



--------------------------------------------------------------------------------



 



agreements or understandings between the parties hereto pertaining to the
subject matter hereof; and may not be changed except by explicit written
agreement to that effect subscribed by the parties hereto.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.





Executed at ______________________________ , California.

                        PETER E. MURPHY        Dated:    

   

Executed at ______________________________ , California.

            THE WALT DISNEY COMPANY
      By:           Title:          Dated:    

   

 